Citation Nr: 1114288	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO. 95-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967 and from March 1968 to March 1975. He died in 1994. The appellant is Veteran's surviving spouse.

This matter has an extensive history of development and adjudication, and again arrives at the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 1995, of which the appellant was notified in June 1995, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO denied the appellant's claim for dependency and indemnity compensation based on the denial of an underlying claim for service connection for the cause of the Veteran's death.

In April 2001 the Board granted the appellant's claim for DIC based on service connection for the cause of the Veteran's death, and further granted entitlement to special monthly compensation based on the need for the regular aid and attendance of another person. The Board found that, as a result of the grant of the claim for service connection for the cause of the Veteran's death, a claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 was moot. 

In August 2002, the Court of Appeals for Veterans Claims in part remanded the matter to the Board only insofar as in awarding DIC benefits the Board did not consider whether the appellant was entitled to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2). Such enhanced DIC benefits are warranted where a veteran who at the time of his death was in receipt of or was entitled to receive (or but for the receipt of retired pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death. 38 U.S.C.A. § 1311(a)(2).

After remand and further development and adjudication, the Board denied the claim for enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) in July 2004 and again in March 2008, but both Board decisions were vacated by the Court, which remanded the matter to the Board for further consideration.

The March 2008 Board decision was vacated and remanded by the Court in April 2010, by the effect of Court's grant of a Joint Motion for Remand. The below action is directed by the Board in consideration of the Court's grant of the Joint Motion for Remand.

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The appellant is in receipt of DIC benefits based on a grant of entitlement to service connection for the cause of the Veteran's death. On appeal the appellant seeks enhanced DIC benefits. Such enhanced benefits are warranted where a veteran who at the time of his death was in receipt of or was entitled to receive (or but for the receipt of retired pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death. See 38 U.S.C.A. § 1311(a)(2).  

The Veteran was in receipt of service connection for schizophrenia effective from March 1975, the day after discharge from service, until his death in 1994. From 1975 to 1983 his schizophrenia was rated as 30 percent disabling, and from May 1983 to 1990 his schizophrenia was rated as 50 percent disabling, but with intermittent periods of temporary total ratings. From January 1990 until his death in 1994, a period of less than eight years, the Veteran was in receipt of a 100 percent schedular, and therefore total, rating for service-connected schizophrenia. 

The appellant seeks to establish entitlement to enhanced DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2) on the basis that the Veteran had an unadjudicated claim for a TDIU pending at the time of his death, and that if the TDIU were granted he would have been entitled to receive a 100 percent disability rating, by reason of TDIU, for a period of at least eight years. 

Pursuant to a Joint Motion for Remand granted by the Court in April 2010, the Board must consider in this matter whether any informal claim for a TDIU was received prior January 16, 1990, the effective date for the grant of a 100 percent schedular rating for his service-connected schizophrenia. Further, the parties agreed that it if is found that the Veteran had filed an informal claim for TDIU while he was alive, this claim would not die with him if it was open and pending at the time of his death. See Joint Motion for Remand, pages 7-8. This is the law of the case. See Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (citing Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985)).

The parties have further noted that it does not appear that a claim for a TDIU was adjudicated during the Veteran's lifetime, and have directed the Board to determine whether a document submitted by the Veteran in November 1982 constituted a claim for a TDIU. The document, received by VA on November 12, 1982, includes the following assertions by the Veteran:

I am service connected at 30% disabling and I feel that my service-connected disability (nervous condition) has worsened. I hereby request that I be scheduled for a reevaluation examination. I have not worked since 1980 due to my service-connected disability. I have been denied employment from several employers including the Postal Service after passing the written exam. I have in my possession a copy of the Postal Service's letter denying me employment because of my service-connected nervous condition.

As this statement clearly asserts unemployability due to a service-connected disability that was rated by VA as less than 100 percent disabling, the Board finds that the statement constitutes a claim for a TDIU. See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record). 

In light of this finding by the Board, the Joint Motion for Remand further requires that the Board make a determination as to whether the November 1982 claim for a TDIU remained open and pending at the time of the Veteran's death, and then to consider this finding in the context of the statutory criteria for enhanced DIC. See Joint Motion for Remand, page 9. 

The Board finds that the claim for a TDIU did remain open and pending at the time of the Veteran's death; the Board has reviewed the rating decisions from 1982 forward, and, as the parties noted at page 8 of the Joint Motion for Remand, "none of these rating decisions appear to specifically address TDIU."  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability); Joint Motion for Remand, page 8.

The Joint Motion for Remand stipulates that a claim for a TDIU that was open at the time of the Veteran's death could lead to "actual" entitlement rather than now-invalidated "hypothetical" entitlement to a total rating of greater than eight years, potentially satisfying the requisite eight-year statutory period for enhanced DIC. See Joint Motion for Remand, page 8. This too is law of the case. Chisem v. Brown, 8 Vet. App. 374, 375 (1995).
To summarize, in light of the statutory criteria for enhanced TDIU and the law of this case as established in the Joint motion for Remand granted by the Court in April 2010, if the claim for a TDIU received in November 1982 is granted with an effective date eight years or more prior to the Veteran's death in 1994, entitlement to enhanced DIC benefits pursuant to 38 U.S.C.A. § § 1311(a)(2) will be established.

As the schedular criteria for a TDIU were not met prior to January 1990, procedures for consideration of an extraschedular TDIU are for application in this matter. As a consequence, a remand is required for the November 1982 claim for an extraschedular TDIU to be referred to the Director, Compensation and Pension, for extraschedular consideration. See 38 C.F.R. § 4.16(b). 

In the Joint Motion for Remand the parties further agreed that an open and pending claim for a TDIU may have an effect on the appellant's entitlement to accrued benefits, so that such a claim should also be considered by the Board. Generally, accrued benefits are "periodic monetary benefits. . . under the laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

As such, accrued benefits are derivative benefits in that the claimant stands in the place of a Veteran or other survivor. Burris v. Principi, 15 Vet. App. 348, 352 (2001); Joint Motion for Remand, page 9. The law of this case, as expressed in the Joint Motion for Remand, is that if an open and pending claim for a TDIU is found, the Board is to consider whether any further development is necessary for adjudication of entitlement to accrued benefits. See Joint Motion for Remand paged 9-10.


As a result, the Board will find under the law of this case that there is a pending claim for entitlement to accrued benefits that is inextricably intertwined with the appealed claim for enhanced DIC, and on remand the Board will direct concurrent development and adjudication of the two claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). 

In order for a claim for accrued benefits to be cognizable the claim must have been received within one year of the Veteran's death; a claim for death benefits by a surviving spouse is generally deemed to include a claim for any accrued benefits. See 38 C.F.R. § 3.1000(c). In order to comply with the law of the case the Board is therefore compelled to find, consistent with 38 C.F.R. § 3.1000(c), that the appellant's claim for accrued benefits based on a claim for an extraschedular TDIU was raised by the appellant's application for death benefits received in February 1995. See 38 C.F.R. § 3.1000(c). 

As the Veteran died in 1994, the version of 38 U.S.C.A. § 5121 as in effect prior to December 16, 2003, applies in this matter. See Pub. Law. 108-183, 104(a) and (d), 117 Stat. 2651, 2656. Although this prior version of the statute limits the award of accrued benefits to two years, very importantly for this case, the U.S. Court of Appeals for the Federal Circuit has held that the accrued benefits can be awarded for any two-year period during a deceased veteran's life, not just for the two years immediately preceding the veteran's death. See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004). Thus, even though the Veteran was in receipt of service-connected compensation benefits at the 100 percent level from January 1990 forward, the appellant may be entitled to accrued benefits based on the award of TDIU for a period of up to two years at any time during the Veteran's life prior to January 16, 1990. See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).

The Board has considered the requirement set forth in the Joint Motion for Remand to determine whether any development is required for the appellant's claim for accrued benefits. See Joint Motion for Remand, page 10. Adjudication of a claim for accrued benefits is generally to be limited to the evidence on file at the date of death. See 38 C.F.R. § 3.1000(a). However, some limited development may be necessary for the reason that "[e]vidence in the file at the date of death means evidence in VA's possession on or before the date of death, even if such evidence was not physically located in the VA claims older on or before the dates of death, in support of a claim for VA benefits pending on the date of death."  See 38 C.F.R. § 3.1000(d)(4). 

Thus, the RO should contact the appellant and ask her to identify all VA health care providers who treated the Veteran for psychiatric disability from November 1981 (one year prior to receipt of the unadjudicated claim for a TDIU) to January 1990 (the effective date of the 100 percent schedular rating), and review the claims file for the purpose of ensuring that all relevant identified records of VA treatment for this period are associated with the claims file. See 38 U.S.C.A. § 5013A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all Department of Veterans Affairs facilities at which the Veteran received treatment for psychiatric disability from November 1981 to January 1990. Review the claims file and obtain any records of VA psychiatric treatment from November 1981 to January 1990 that have not been previously received.

2. Refer the Veteran's November 1982 claim for a TDIU to the Director, Compensation and Pension, for extraschedular consideration. See 38 C.F.R. § 4.16(b).

3. Adjudicate the Veteran's November 1982 claim for a TDIU, pending but unadjudicated at the time of his death, and the appellant's derivative claim for accrued benefits. Provide the appellant her appellate rights with respect to any initial determination that is less than fully favorable. 

Note: As the Veteran died in 1994, the version of 38 U.S.C.A. § 5121 as in effect prior to December 16, 2003, applies in this matter. See Pub. Law. 108-183, 104(a) and (d), 117 Stat. 2651, 2656. Although this prior version of the statute limits the award of accrued benefits to two years, very importantly for this case, the U.S. Court of Appeals for the Federal Circuit has held that the accrued benefits can be awarded for any two-year period during the Veteran's lifetime, not just the two year period immediately preceding the Veteran's death. See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004). Thus, even though the Veteran was in receipt of service-connected compensation benefits at the 100 percent level from January 1990 forward, the appellant may be entitled to accrued benefits based on the award of TDIU for a period prior to January 16, 1990. 

4. Readjudicate the appealed claim for entitlement to enhanced dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).

If any benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



